In an action to recover the proceeds of a promissory note, Nancy Galasso appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated January 5,1996, which denied her motion to vacate an order of the same court entered July 17, 1995, which, inter alia, found her in contempt of court and fined her $1,412,800.
Ordered that the appeal is dismissed, without costs or disbursements.
*531The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment entered April 10, 1996 (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order made upon the appellant’s motion to vacate the judgment (see, CPLR 5501 [a] [1]; Corpuel v Galasso, 240 AD2d 531 [decided herewith]). Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.